 WPIX, INC525WPIX, Inc. and Newspaper Guild of New YorkLocal 3, the Newspaper Guild, AFL-CIO, CLC.Case 2-CA-23432August 23, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND OVIATTOn November 16, 1989, Administrative LawJudge James F Morton issued the attached deci-sion The Respondent filed exceptions, a supportingbrief, and a motion to strike supplemental informa-tion contained in the Union's brief and letter ofclarification The General Counsel filed an answer-ing brief to the Respondent's exceptions and amotion to strike Exhibit 1 attached to the Respond-ent's brief The Charging Party filed an answeringbrief to the Respondent's exceptions, a letter ofclarification, and a response to the Respondent'smotion to strikeThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions 1 and briefss andhas decided to affirm the judge's rulings, findings,and conclusions only to the extent consistent withthis Decision and OrderOn February 28, 1989, the Board issued a Deci-sion and Orders in which the Board found that theRespondent had violated Section 8(a)(5) and (1) ofthe Act when, on April 1, 1987, it prematurely de-clared an impasse in its negotiations with the Unionand unilaterally implemented its last offer OnApril 9, 1987, the Respondent provided the Unionwith the new terms and conditions of employmentit had put into effect One of those terms, the mile-age-reimbursement rate paid to employees who usetheir own automobiles, was reported as 20 centsper mile, the identical rate set forth in the Re-I Because the matenal in Exh 1 attached to the Respondent's brief wasnot made part of the formal record, the General Counsel's motion tostrike is granted See Consolidated Casinos Corp, 266 NLRB 988 (1983),Today's Man, 263 NLRB 332 (1982)2 In its supporting bnef, the Respondent asserts that subsequent to theoccurrences that led to the Board's finding in WPIX, Inc. 293 NLRB 10(1989), enfd 906 F 2d 898 (2d Or 1990), the Union filed two unfair laborpractice charges against the Respondent In its answering brief, the Unionrequests that the Board take judicial notice of the fact that the Union hadfiled four subsequent charges rather than the two noted by the Respond-ent On February 2, 1990, the Respondent filed a letter with the Boardopposing the taking of judicial notice and moving to strike the supple-mental information concerning the two additional charges On February8, 1990, the Union filed a response to the Respondent's motion to strikeThe subsequent charges constitute mere allegations of unlawful conduct,not findings of fact Therefore, we do not rely on any reference tocharges that were filed subsequent to the events Involved in WPIX Inc ,supra3 WPIX, Inc. supraspondent's most recent contract with the Union,which ran from June 25, 1983, through June_ 24,1986On January 1, 1987, however, the Respondenthad actually increased the rate to 21 cents per mileIn October 1987, the Respondent further increasedthe rate to 22 5 cents per mile On December 8,1988, the Respondent notified its employees that,effective January 1, 1989, - the rate would increaseto 24 cents per mile The Respondent did notnotify the Union of any 'of these changes TheUnion was unaware that the Respondent had madethese changes until shortly before Christmas 1988,when Union Representative O'Meara, by chance,noticed an interoffice memorandum to employeesThe memorandum stated that as of January 1, 1989,the reimbursement rate would change from 22 5cents per mile to 24 cents per mile.On learning of this change, the Union did not re-quest to bargain with the Respondent over thisissue O'Meara testified that there were several rea-sons he did not contact any of the Respondent's of-ficials First, the Respondent was not honoring thegrievance-arbitration procedure provided for in theprevious contract Second, O'Meara was recentlytold by the Respondent's officials that the Re-spondent was gomg to do what it wanted and that"no union was going to tell them what to do"Third, he had attempted to meet with the Respond-ent's general manager in late November or earlyDecember to discuss other issues O'Meara testifiedthat this attempt involved a call to the generalmanager's office in which he was "rebuffed" by asecretary The general manager never returned hiscall O'Meara also noted that in December 1988 re-lations between the Union and the Respondentwere m limbo, and that there were no negotiationsgoing on, as the parties were awaiting the Board'sdecision in the previous case Finally, O'Meara tes-tified that it was close to the holidays and he wasin "guild training" when he learned of this changeHe therefore decided to wait until after the holi-days before investigating the matter and consultingwith the Union's attorneys and other union offi-cials.The judge found that the increase in the mileage-reimbursement rate constituted a unilateral changein a material term and condition of employmentFurther, relying on Armour & Go, 280 NLRB 824(1986), the judge found that the Union did notwaive its right to bargain collectively over thisissue, as any such request would have been futileThus, the judge concluded that the Respondentviolated Section 8(a)(5) and (1) of the Act by uni-laterally changing the mileage-reimbursement rate299 NLRB No 72 526DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDContrary to the judge, we find that the recordfails to establish that a request to bargain wouldhave been futile The reasons O'Meara relied onare not sufficient to excuse the Union from its obli-gation to request bargaining over the changeO'Meara's first reason, that the Respondent was re-fusing to honor the gnevance-arbitration proce-dure, does not preclude the Union from making arequest to bargain, nor does it mdicate whether theRespondent would agree to bargain over this issueThe Respondent's adherence to the grievance-arbi-tration procedure was not necessary to set themileage-reimbursement rate The issue concerns es-tablishing a term and condition of employment, notinterpreting a contractO'Meara's second reason was that the Respond-ent's officials told him that they would do whatthey wanted and that "no union was going to tellthem what to do" O'Meara's testimony withregard to these statements indicates that these weresimply comments made in general conversations,these statements were not made in response to spe-cific requests for bargaining nor did O'Meara at-tribute them to a specific individual or to a specifictime or place Under these circumstances, thisstatement is not tantamount to a refusal to bargainAt most, these statements indicate an unwillingnessto allow the Union to run the Respondent's busi-ness These statements do not compel the conclu-sion that the Respondent would refuse to discussthe mileage-reimbursement issue with the UnionO'Meara's third reason that he was "rebuffed"by a secretary and that his call was never returnedis not persuasive The general manager's failure toreturn one call could have been due to a variety ofreasons and does not, by itself, demonstrate an un-willingness to bargainO'Meara's next reason that relations with the Re-spondent were in limbo pending the outcome ofthe Board's decision in the previous case also doesnot excuse the Union from its obligation to requestbargaining The Respondent had not withdrawnrecognition of the Union, and its actions m the case(premature declaration of impasse) did not justifythe Union in making the assumption that the Re-spondent would refuse to bargain over future issuessuch as the mileage-reimbursement rate mvolvedhereO'Meara's last reason for not requesting bargain-ing was that he was m "guild training" and it wasclose to the holidays This has no bearing on theRespondent's willmgness to bargain The Unioncannot excuse itself from its duties merely becausethey occur at an inconvenient timeThe judge's reliance on Armour & Go, supra,and his finding with respect to waiver and futility,is misplaced In that case, the union had specifical-ly requested the employer to discuss the allocationof severance and vacation pay to employees affect-ed by a future plant closing The employer neverresponded to the union's request Three monthslater, and one week after the plant had closed, theunion discovered that the employer had already al-located the pay The Board found that the union'sfailure to request bargaining once it discovered theallocation did not constitute a waiver Adoptingthe findings of the judge, the Board agreed that asecond request to bargain over this issue wouldhave been futile because the plant had alreadyclosed and the payments had been madeUnlike the union in Armour, the Union here re-ceived actual notice of the change more than aweek pnor to the implementation of the new reim-bursement rate Additionally, there is no evidencethat the Respondent, like the employer in Armour,had refused any requests by the Union to bargainover this issue in the weeks preceding this changeThe Respondent here made no specific statement,nor took any specific action, which reflected a re-fusal to bargain with the Union in December 1988In addition to his reliance on Armour, the judgealso relied on the fact that the Respondent had pre-viously bypassed the Union in making priorchanges in the mileage-reimbursement rate Con-trary to the judge, we do not believe that the Re-spondent's previous unilateral action necessarilymeans that the Respondent would continue to actunilaterally in the future if requested to bargainAlthough the circumstances here suggest that rela-tions between the Respondent and the Union werestrained, we cannot conclude that a timely requestto bargain over the change would have been futileThe General Counsel simply has not establishedfacts sufficient to excuse the Union from its obliga-tion to request bargaining over a change in work-ing conditions of which it had actual notice SeeVentura County Star-Free Press, 279 NLRB 412, 420(1986), City Hospital of East Liverpool, 234 NLRB58, 59 (1978), cf Lauren Mfg Go, 270 NLRB 1307(1984) (union's request to bargain over change inhealth insurance would have been futile becausethe employer had refused to recognize the union) 4* The General Counsel and the Charging Party argue that the Re-spondent presented the change as a fait accompli We disagree In Inter-systems Design Corp, 278 NLRB 759 (1986), the Board found that theunion was presented with a fait accomph when the employer unilaterallylaid off employees without notifying the union in advance of its decisionto do so and without first giving the union an opportunity to bargainover the effects of that decision In support of this finding, the Boardnoted that subsequent to the layoffs, the employer's vice president wrotea letter to the union's business manager stating that the employer had noobligation to bargain with the union concerning these layoffs In the In-stant case, however, the record lacks any evidence of any such state-Continued WPIX, INC527,We find, therefore, that the Union, by failing torequest bargaining once it had notice of the forth-coming change in the mileage-reimbursement rate,acquiesced to this change In these circumstances,we conclude that the Respondent did not violateSection 8(a)(5) and (1) of the Act Accordingly, weshall dismiss the complaint in its entiretyORDERThe complaint is dismissedCHAIRMAN STEPHENS, dissentingUnlike my colleagues, I agree with the adminis-trative law judge's conclusion that the Respondentviolated Section 8(a)(5) and (1) by unilaterallychanging the mileage-reimbursement rate for em-ployees' work-related use of automobiles withoutnotifying the Union or providing it an opportunityto bargain I reach this conclusion because, underall the circumstances, I would find that whenUnion Representative O'Meara by chance learnedof the change he could reasonably believe it was afait accompliThe factors on which I pnncipally rely are thefollowing First, the statement that the changewould be made was communicated directly to theunit employees without even an advance warningto the Union that this would be done Second, theRespondent had previously made two such changeswithout notifymg the Union Third, as a conse-quence of litigation over the legality of an impassein contract negotiations that the Respondent haddeclared m April 1987 (a declaration ultimatelyments that the Respondent was firmly committed to implementing thechange regardless of the Union's desire to bargain over this issueOur dissenting colleague argues that a finding of a fait accompliproper, and relies on the fact that the Respondent presented the changedirectly to the employees, that the Respondent had previously made twosimilar changes without notifying the Union, that the Respondent wasnot hononng the gnevance procedure, and that the Respondent's officialstold O'Meara that they would do what they wanted and that "no unionwas going to tell them what to do" As discussed above, the Respond-ent's remarks to O'Meara and its refusal to adhere to the gnevance pro-cedure are actions that do not relate to the mileage-reimbursement Issueand thus do not indicate whether the Respondent would have refused theUnion's request to discuss this Issue Nor are we persuaded by the otherfactors relied on by our dissenting colleague These factors also do notwarrant finding that had the Union requested bargaining once it learnedof the proposed change, the Respondent would have nonetheless refusedand implemented the changeAdditionally, we find our colleague's reliance on Central Illinois PublicService Co, 139 NLRB 1407, 1416 (1962), enfd 324 F 2d 916 (7th Cir1963), and Ciba-Geigy Pharmaceuticals Division, 264 NLRB 1013, 1017(1982), enfd 722 F 2d 1120 (3d Cw 1983), to be misplaced In CentralIllinois, the union, prior to the implementation of the change, had put theemployer on notice that it opposed the change, considered it to be a sub-ject for collective bargaining, and desired an opportunity to consult withthe employer concerning it In Ciba-Geigy, the union immediately re-quested additional information and additional time to study the employ-er's proposed change The employer had not provided the union with theinformation at a meeting 6 days later, and had already implemented thechange In the Instant case, the Union did nothing to communicate itsconcern or its desire to bargain over the proposed change in mileage re-imbursementfound unlawful by the Board and a reviewingcourt),' the collective-bargaining relationship, wasin limbo and the Respondent was not even honor-,mg the grievance procedure established in the1984-1986 contract Finally, according to UnionRepresentative O'Meara's credited testimony, theRespondent's officials had told him that they"would do what they wanted and no union wasgoing to tell them what to do "2 Although thereare undoubtedly circumstances in which indirectnotice to a union will trigger an obligation to re-quest bargaining or face a finding of waiver by in-action, this is not such a caseThese circumstances present a striking contrastto the cases relied on by the majority In VenturaCounty Star-Free Press,3 the employer provideddirect notice to the union's bargaining representa-tive of the proposed change m pay step increasesand the union stood mute for 4 months duringwhich tune actual bargammg sessions on other sub-jects took place between the parties (Ventura at420) Here, the Union never received direct noticeand the parties' bargaining relationship was inlimbo, supraSimilarly, in City Hospital of East Liverpoo44relied on by the majority, there was an ongoingbargaining relationship between the parties,, and theemployer announced its proposed changes over 3weeks before they were to become effective and"explicitly requested discussion on the proposedchanges" (City Hospital at fn 8) 5WPIX, use, 293 NLRB 10 (1989), enfd 906 F 2d 898 (2d Cir 1990)2 In fact, the Respondent still appears to take the position that In-creases in the mileage-reimbursement rate are not mandatory subjects ofbargaining if the Increases are fairly small and only a few unit employeesare immediately affected, hence, It beheves it has no obligation to consultthe Union about such increases This position not only disregards the factthat It cannot be simply assumed that affected employees would regardthe amounts of Increases as of no significance, but it also denigrates theUnion's role as bargairung representative In the collective-bargaining ne-gotiations that were aborted by the Respondent's premature declarationof impasse, the Union had unsuccessfully sought a system in which thereimbursement rate would be linked to schedules regularly published bythe Internal Revenue Service Against that background, the Respondent'sdirect announcements to employees of its unilateral decisions to raiserates make It appear that benefits flow from the Employer alone and thatthe Union has no legitimate role in negotiating them3 279 NLRB 412, 420 (1986)4 234 NLRB 58, 59 (1978)5 I also note the majonty's "cf " cite to Lauren Mfg Ca, 270 NLRB1307 (1984), and its distinguishing remarks on Intersystems Design Corp,278 NLRB 759 (1986) Those two cases involve clear violations, i e,Lauren the employer had unlawfully refused to recognize the union andin Intersystems, the employer's president wrote a letter to the union spe-cifically stating that the employer had no obligation to bargain with theunion concerning the layoffs I do not construe the majonty's citation tothose cases as indicating that the majority would require an unlawful re-fusal to recognize or an explicit statement of futility concerning the sub-ject in question before it would find sufficient evidence to warrant excus-ing a union from its obligation to request bargaining over a proposedchange in working conditions of which It had notice 528DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn sum, I find that the evidence does not estab-lish that the Union waived its right to notice andan opportunity to bargain over the mileage-reim-bursement rate Instead, the circumstances as awhole show that the Union, when it discovered, bychance, the Respondent's announcement that busi-ness use of personal automobiles "will be reim-bursed" at a different rate "as of January 1, 1989,"was faced with a fait accompli and a request tobargain would have been futile 6 Accordingly, as Iwould find that the Respondent violated Section8(a)(5) and (1) by umlaterally changing the mile-age-reimbursement rate, I dissentSee Ciba-Geigy Pharmaceuticals Division, 264 NLRB 1013, 1017(1982), enfd 722 F 2d 1120 (3d Or 1983), Central Illinois Public ServiceCo, 139 NLRB 1407, 1416 (1962), enfd 324 F 2d 916 (7th Cir 1963) Al-though in Ciba-Geigy the union protested the proposed change after Itwas announced and requested information on it, the opinion adopted bythe Board noted that the "most Important factor" supporting the findingof fait accompli was that the employer, after extensive study of thematter, "notified all employees that it Intended to change the attendanceand absentee procedure No special notice was given the Union264 NLRB at 1017 In Central Illinois, the employer announced in a bul-letin to employees that it was discontinuing a practice of providing a dis-count on gas for employees who used gas for space heating purposes andthat it had, that day, filed a revised rate schedule with the State's rate-making commission, which, if unopposed, would take effect 30 days laterThe Board rejected the employer's argument that this did not constituteunlawful unilateral action because, dunng the 30-day penod, the unioncould either have sought to negotiate with the employer over the possi-bility of abandoning the rate change request or have filed its own protestwith the State commission The employer's failure to bargain in the faceof the union's postannouncement protest was treated as merely an alter-native ground for the decision 139 NLRB at 1416Finally, I do not agree with my colleagues that because not all the fac-tors I rely on as indicative of the Respondent's intent to act unilaterallyon the matter of the mileage rates relate specifically to the subject, wemust find that the Union could not reasonably conclude that a request tobargain over this subject would have been a futile ritualRhonda E Gottlieb, Esq and James Paulson, Esq , for theGeneral CounselSteven L Loren, Esq , Richard L Marcus Esq and SusanBenton-Powers, Esq (Sonnenschein, Carlin, Nath &Rosenthal), of Chicago, Illinois, for the RespondentStuart E Baucher, Esq (Vladeck, Waldman, Elias & En-gelhard, P C ), of New York, New York, for theUnionDECISIONSTATEMENT OF THE CASEJAMES F MORTON, Administrative Law Judge Thecomplaint alleges that WPIX, Inc (Respondent), in vio-lation of Section 8(a)(1) and (5) of the National LaborRelations Act (the Act) had unilaterally increased themileage rate paid to employees represented by Newspa-per Guild of New York, Local 3, the Newspaper Guild,AFL-CIO, CLC (the Union) from 20 to 24 cents whenthey used their own cars while working The amendedanswer filed by Respondent admits that it increased themileage rate without formal negotiation with the UnionThe answer also avers that the Union had waived itsright to bargain as to the increase and also that the incre-ment was so insubstantial that Respondent had no obliga-tion to bargain thereonThe hearing was held in New York City on July 17,1989 On the entire record, including my observation ofthe demeanor of the witnesses, and after due consider-ation of the briefs filed by the Acting General Counsel,the Union, and Respondent, I make the followingFINDINGS OF FACTI JURISDICTION AND LABOR ORGANIZATION STATUSOn February 28, 1989, the Board issued a Decisionand Order in a case which involved the same parties andclosely related legal issues See WPIX, Inc , 293 NLRB10 (1989) There, the Board adopted Judge MacDonald'sfindings, including her determinations that Respondentoperates radio and television broadcasting stations, that itis an employer within the meaning of Section 2(2), (6),and (7) of the Act, and the the Union is a labor organiza-tion as defined in Section 2(5) of the ActII THE ALLEGED UNFAIR LABOR PRACTICESA BackgroundJudge MacDonald's decision sets forth the essentialbackground materialBriefly, the Union represents the news department em-ployees of Respondent Its last contract with Respondentfor that unit ran from June 25, 1983, to June 24, 1986Respondent and the Union met on various dates betweenJuly 1, 1986, and April 1, 1987, to negotiate a successorcontract Respondent declared an impasse on April 1,1987, and unilaterally implemented its last offer TheBoard agreed with Judge MacDonald's finding that Re-spondent had prematurely declared impasse and had vio-lated Section 8(a)(1) and (5) of the Act by its unilateralaction and also by having faded to pay wage-step In-creases required under the 1983-1986 agreementB The Present CaseOn May 22, 1986, the Umon submitted its demands re-pecting the terms of a contract to succeed the 1983-1986pact One of those demands called for Respondent to re-imburse employees for mileage based on the amount al-lowed by the Internal Revenue Service for income taxpurposes Respondent rejected all those demands on July1, 1986 At the August 13, 1986 negotiating session, Re-spondent presented a package of its proposals, one ofthose referred to the mileage rate and read, "change'Twenty cents per mile' to 'the applicable IRS rateThe Union advised Respondent that the package of pro-posals was inadequate As noted above, Respondent andthe Union thereafter had further discussions None, how-ever, specifically concerned the mileage rate In thecourse of the continued negotiations, Respondent advisedthe Union to forget the package of proposals Respondenthad presented on August 13, 1986 Respondent declaredimpasse on April 1, 1987, as noted earlier and implement-ed its final offer the next day It provided the Union, onApril 9, 1987, with the new terms and conditions it putinto effect One of the terms pertained to the mileage WPIX, INC529rate and that rate was identical to the rate under the1983-1986 contract, i e, 20 cents per mileOn January 1, 1987, Respondent had increased the rateto 21 cents, in October 1987, the rate was further in-creased to 22-1/2 cents, and on December 8, 1988, it no-tified its employees that the rate would increase to 24cents a mile, effective January 1, 1989Respondent has never sent the Union any notice ofthose increases Respondent's vice president and news di-rector testified that the reason Respondent did not givethe Union notice was that the rate was increased, not de-creasedThe Union's local representative, William O'Meara,has duties analogous to those of a business agent He tes-tified that he had worked in Respondent's news depart-ment from 1982 to July 1988 and had never known untillate December 1988 that Respondent had changed themileage rate Responent's vice president, John Corporon,testified that Respondent changed the rate, at the timesnoted above, in accordance with directives it receivedfrom its corporate headquarters in Chicago and that itput notices thereof on the company bulletin boards at itsfacility in New York City It appears that Respondentalso distributed circulars to its employees advising ofthose mileage rate changesThe Union's local representative, O'Meara, visited thenews department just before Christmas 1988 and he, bychance, saw a "memo from management to all employ-ees," which stated that the mileage rate would be as-creased to 24 cents per mile He testified credibly thatthis was the first time he was aware of any change as themileage rate and also that he inquired of and learnedfrom individuals who had preceded him as the local rep-resentative that none of them had ever received notifica-tion of changes in the mileage rateRespondent adduced evidence that there have been 27to 30 employes in the mut involved in this case and thatonly one presently uses a personal car while workingThat employee, in the first 6 months of this year, drove224 miles for which she was reimbursed by RespondentA former employee as the unit had driven a total of 4469reimbursed miles in the period from July 1, 1988, to June30, 1989 Those two employees were earning $25,000 to$30,000 a yearO'Meara was asked why he did not seek bargainingwith Respondent when he found out in late December1988 of the mileage rate increase to 24 cents effectiveJanuary 1, 1989 He explained that he had been told sev-eral times by officials of Respondent that they weregoing to do as they choose He testified further that, onone occasion after he was elected local representative onNovember 14, 1988, he tried to meet with Respondent'sgeneral manager He related that his call was not re-turned and that in another effort to meet with him he"was rebuffed" O'Meara further testified that, as of lateDecember and in the early part of 1989, he was undergo-ing guild training in his duties as local representative andwanted "to check things out before [he] ran into some-body's office half-cocked"C AnalysisRespondent's first contention is that the change-in themileage rate was de mmimis and that the complaintshould therefore be dismissed General Counsel and theUnion assert that Respondent's unilateral action in settingthe rate warrants remedial attention by the BoardI note initially that Respondent itself appears to haveviewed the mileage rate as one of substance It had firstagreed in 1986 to the Umon's mileage rate proposals butlater retracted its acceptance In January 1987 it unilater-ally and without notice to the Union increased the mile-age rate to 21 cents, 4 months later in contract negotia-tions, it proposed a 20-cent-mile rateI find no merit to Respondent's contention While theamounts of money involved are small, Respondent's re-peatedly bypassing of the Union on a clearly bargamablesubject is not a "trifle" with which the Board shouldhave no concern In that regard, see Santa Rosa Blue-print Service, 288 NLRB 762 (1988) See also Florida SteelCorp, 235 NLRB 941, 948 (1978)Respondent has cited cases which, at first glance, canbe construed to support its view s but which, at length,reveal that the asserted unilateral changes discussed inthose cases involved no real changes, were isolated mat-ters or were rendered moot by assurances that therewould be no repetitions of the assertedly unlawful acts 1It is interesting to note that, in the lead Board case onthe de minims concept, Peerless Food Products, 236NLRB 161 (1978), significant weight was given to a rep-resentation in the brief filed by the employer in that casewhich satisfied the Board that the alleged unilateralchange would not impact on employee Section 7 rightsHad Respondent, m its brief, given the Union a similarassurance, I would nonetheless recommend issuance of aremedial order in view of the unilateral changes Re-spondent had made, as found in the decision reported at293 NLRB 10 (1989), referred to aboveRespondent has given no assurance that it will bargaincollectively with the Union respecting changes in themileage rate Rather, Respondent seeks, by its de nunirmsargument, to obtain from the Board approval of its prac-tice of bypassing the Umon on an obvious subject forcollective bargammg I do not view that as de minimsThus, Respondent cites Alamo Cement Co, 277 NLRB 1031 (1985)In that case, the Board noted that a unilateral change in an employee'sclassification was insubstantial Inasmuch as his duties were not changed Ialso note that, in that case, a unilateral wage Increase received by thatemployee was remedied pursuant to a separate finding that an across-the-board Increase had been unlawfully implemented Similarly, Respondent'sreliance on a holding in La Mousse Inc. 259 NLRB 37 (1981), is not per-suasive There, an Increase in the length of breaktimes was held to be in-substantial, however, the Board separately found that the breaktimesthemselves had been unlawfully implemented Respondent also has citedWeather Tec Corp, 238 NLRB 1535 (1978) There, the Issue under consid-eration was alleged surface bargaining In rejecting that allegation in toto,a panel majority dismissed, as insubstantial, alleged unilateral changes in acoffee policy and in certain notification procedures It observed, in con-nection with that dismissal, that the change in the coffee policy had beenbrought up at the bargaining table Another Board decision cited by Re-spondent is United Technologies Corp, 278 NLRB 306 (1986) I find thatthe holding there is not controlling, particularly as the change was foundto have been of limited duration 530DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent's second contention is that the Union hadwaived its right to bargain as to the mileage rate, in thatO'Meara did not request bargaining when he found outduring Christmas week in 1988 that a 24-cent-a-mile ratewas scheduled to go ' into effect at the New Year.O'Meara testified credibly that his efforts to discuss withRespondent other matters affecting unit employees hadbeen "rebuffed." Further and as recounted above, Re-spondent had bypassed the Union repeatedly. In thesecircumstances and in overall context, I find that theUnion did not waive the right to bargain collectively asto the mileage rate increase. As Judge Ries observed inArmour & Co., 280 NLRB 824, 828-829 (1986), a unionneed not grovel or undertake apparently futile acts.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2), (6), and (7) of the Act.2.The Union is a labor organization as defined in Sec-tion 2(5) of the Act.3.The following employees of Respondent constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:INCLUDED: News editors, assignment editors,senior writers, news writers, sports specialist, seniorassignment desk assistants, talent coordinators, gra-pics artists, assignment desk assistants, graphics as-sistants, production assistants and telephone clerksin the news department of WPIX-TV.EXCLUDED: All other employees in the NewsDepartment of WPIX-TV, including News Direc-tor, Executive Producer, Managing Editor, Produc-ers, Metropolitan Editor, Graphics Director, Busi-ness Manager, administrative assistant (confidentialsecretary), all employees represented by other labororganizations, guards, watchmen and supervisors asdefined in the Act.4.At all times material, the Union has been the exclu-sive representative of all employees within the appropri-ate unit described above for purposes of collective bar-gaining within the meaning of Section 9(a) of the Act.5.By unilaterally increasing the mileage reimburse-ment rate as of January 1, 1989, Respondent has changeda material term and condition of employment of the em-ployees in the unit described above and has therebyfailed and refused to bargain collectively with the Unionand has engaged in an unfair labor practice under Sec-tion 8(a)(1) and (5) of the Act.6.The unfair labor practice described in paragraph 5affects commerce within the meaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication.]